                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

LELAND FOSTER,                                   )
                                                 )
               Plaintiff,                        )   Case No. 3:19-cv-783
v.                                               )
                                                 )   Judge
S&N Realty Company, an Ohio corporation          )
for profit                                       )
                                                 )
And                                              )
                                                 )
DW Restaurant Holder, LLC, a Delaware            )
limited liability company                        )
                                                 )
               Defendants.



       NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendants for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                                JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188 et seq., against the

       Defendants as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendants’ violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original
                                                1
     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendants’ property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

     sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

     § 12102(2), 28 C.F.R. 36.104.

5.   Defendant S&N Realty Company owns the property and Defendant DW Restaurant

     Holder, LLC operates the business located at 4782 Monroe St, Toledo, OH 43623 in

     Lucas County, Ohio, which is a restaurant known as “Hooters.” Plaintiff has patronized

     Defendants’ property and the facilities thereon previously as a place of public

     accommodation, and he has experienced the barriers to access complained of herein.

6.   Upon information and belief, the facility owned or operated by the Defendants is non-

     compliant with the remedial provisions of the ADA. As Defendants either own, lease,

     lease to, or operate a place of public accommodation as defined by the ADA and the

     regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendants are

     responsible for complying with the obligations of the ADA. Defendants’ restaurant is a
                                               2
      place of public accommodation. Defendants’ property fails to comply with the ADA and

      its regulations, as also described further herein.

7.    Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto.

8.    Mr. Foster is a Fulton County, Ohio resident and frequents the parks, restaurants,

      restaurants, businesses and establishments of Toledo, Ohio and surrounding area,

      including the Defendants’ property that form the subject of this complaint.

9.    On April 5, 2019 and on many other previous occasions, Plaintiff has patronized the

      Defendants’ restaurant, and he plans to return to the property to avail himself of the

      goods and services offered to the public at the property. The Plaintiff has encountered

      architectural barriers at the subject property. The barriers to access at the property have

      endangered his safety and protected access to Defendants’ place of public

      accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;
                                                 3
      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the restaurant, encountered barriers to access at the

      restaurant, and engaged and tested those barriers, suffered legal harm and legal injury,

      and will continue to suffer such harm and injury as a result of the illegal barriers to access

      and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendants’ non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendants’ place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      restaurant without fear of discrimination.

12.   The Defendants have discriminated against the individual Plaintiff by denying him access

      to the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendants have discriminated, and are continuing to discriminate, against the
                                                 4
       Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

       January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

       receipts of $500,000 or less).

14.    A preliminary inspection of the restaurant owned or operated by Defendants has shown

       that many violations of the ADA exist at the subject property. These violations include,

       but are not limited to:

Parking and Accessible Routes:

          A. There is no designated van accessible parking, in violation of the ADA whose

              remedy is readily achievable.

          B. There is an insufficient number of designated accessible parking spaces in each of

              the Defendants’ two parking facilities.

          C. There are designated accessible parking spaces and access aisles with faded paint

              that have not been properly maintained, violating maintenance of accessible

              features as per Section 36.211 of the ADA, which remedy is readily achievable.

          D. Designated accessible parking spaces access aisles do not lead to an accessible

              route, in violation of the ADA whose remedy is readily achievable.

          E. Designated accessible parking lacks identifying signage and any existing signage

              is non-compliant, in violation of the ADA whose remedy is readily achievable.

          F. The interior ramp connecting elements inside the restaurant lacks handrails on

              both sides, in violation of the ADA whose remedy is readily achievable.

          G. The ramp leading from the parking facility on the east of the building to the patio

              entrance is recently renovated but does not have handrails on both sides or


                                               5
             handrails with compliant gripping surfaces; in violation of the ADA whose

             remedy is readily achievable.


Access to Goods and Services


          H. There is not at least 5% of seating and standing dining surfaces that are accessible

             in the restaurant, in violation of the ADA whose remedy is readily achievable.

          I. There is no lowered portion of the bar for use by customers in wheelchairs,

             whereas a 60" minimum width section of the bar that is 28" - 34" above the floor

             and that has minimum knee and toe clearance 19" deep and 27" high is required,

             in violation of the ADA whose remedy is readily achievable.


Restrooms:


          J. There are exposed pipes at the lavatories in the men’s and women’s restrooms

             that are not insulated to protect against scalding or contact, in violation of the

             ADA whose remedy is readily achievable.

          K. The coat hook inside the designated accessible toilet compartment in the men’s

             and women’s restrooms is mounted in excess of required reach range, in violation

             of the ADA whose remedy is readily achievable.

          L. The urinals in the men’s restroom are mounted above allowable height range and

             do not have required maneuvering clearance for a forward approach for

             wheelchair users, in violation of the ADA whose remedy is readily achievable.




                                               6
M. The designated accessible toilet compartment in the men’s and women’s

   restrooms contains missing and non-compliant grab bars, in violation of the ADA

   whose remedy is readily achievable.

N. The seat on the water closet in the men’s and women’s restroom is below the

   required height above the floor, in violation of the ADA whose remedy is readily

   achievable.

O. The toilet compartment door in the men’s and women’s restrooms is not self-

   closing, in violation of the ADA whose remedy is readily achievable.

P. The men’s and women’s restroom toilet compartment door swings into the

   required clear floor space, in violation of the ADA whose remedy is readily

   achievable.

Q. The men’s and women’s restroom designated accessible toilet compartment lacks

   required clear floor space around the water closet, in violation of the ADA whose

   remedy is readily achievable.

R. The hardware on the men’s and women’s restroom toilet compartment door

   requires tight grasping or twisting to operate, in violation of the ADA whose

   remedy is readily achievable.

S. The locking hardware in the men’s restroom toilet compartment requires tight

   grasping or twisting to operate, in violation of the ADA whose remedy is readily

   achievable.

T. The lavatory hardware in the men’s restroom requires tight grasping or twisting to

   operate, in violation of the ADA whose remedy is readily achievable.


                                    7
          U. There are amenities in the men’s and women’s restroom, including paper towel

              dispensers and soap dispensers, mounted in excess of allowable reach range, in

              violation of the ADA whose remedy is readily achievable.

          V. The baby changing station in the women’s restroom does not have required clear

              floor space for a forward approach, in violation of the ADA whose remedy is

              readily achievable.

          W. The men’s and women’s restroom doors do not have required maneuvering

              clearance on the latch side to exit the restrooms, in violation of the ADA whose

              remedy is readily achievable.


Policies and Procedures:

          X. The Defendants lack or have inadequate defined policies and procedures for the

              assistance of disabled patrons, in violation of the ADA whose remedy is readily

              achievable.

15.    The discriminatory violations described in Paragraph 14 by the Defendants are not an

       exclusive list of the ADA violations believed to exist at the place of public

       accommodation. Plaintiff requires further inspection of the Defendants’ place of public

       accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

       to Defendants’ accommodations; benefit of services; activities; and has otherwise been

       discriminated against and damaged by the Defendants, as set forth above. The individual

       Plaintiff, and all others similarly situated will continue to suffer such discrimination,

       injury and damage without the immediate relief provided by the ADA as requested

                                               8
      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendants’ place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.

                               COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The restaurant at issue, as owned or operated by Defendants, is a place of public

      accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendants’

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendants will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendants are compelled to remove all physical barriers that exist at the facilities,

      including those specifically set forth herein, and make the restaurant accessible to and

      usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the facility,

      including those set forth herein.

                                                 9
20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.



                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendants operate or own a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendants have committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The Defendants’ acts are

      willful, severe and ongoing. Whereas, since the location’s opening in 1997 and

      subsequently since 2014, the entire duration of time since the Defendant DW Restaurant

      Holder, LLC has operated this Hooters restaurant location, the owner and operator has

      not created compliant accessible parking, compliant accessible routes, made available

      compliant wheelchair accessible seating and standing dining surfaces, or had any

      accessible toilet compartments or urinals for to benefit Mr. Foster or any of its disabled

      patrons.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendants to allow full
                                                  10
      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendants to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendants to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 - Facsimile
                                            dunnlawoffice@sbcglobal.net

                                            and

                                            Valerie J. Fatica (0083812)
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 654-1622 – Phone
                                            (419) 241-9737 - Facsimile
                                            Email: valeriefatica@gmail.com

                                              11
